Eno, /.
This is an action of contract, with a declaration in two counts, one on a written contract, the other for work and labor performed, for an amount of $675.00.
The evidence was contradicting and the judge found that the plaintiff "did not perform the work to the satisfaction of a reasonable man” and that "he was not entitled to any damages” and further that "he did not find the facts to be that the plaintiff was willing and able to perform and his actual performance was prevented or expressly waived by the defendant to whom the performance was due,” and found for the defendant.
The defendant filed sixteen requests for rulings, of which four were allowed and twelve were denied.
At the hearing before this Division the defendant confined his arguments to the findings of facts made by the trial judge. His brief fails to include any mention of the requests for rulings, some of which were for findings of facts.
 This Division cannot review findings of *19facts. Jones v. Clark, 272 Mass. 146, 148, 149; Himelfard v. Novadel Agene Corp., 305 Mass. 446, 449; James B. Rendle Co. v. Conley & Daggett, Inc., 313 Mass. 712, and not having argued the requests for rulings of law, either orally or in his brief, we treat them as having been waived.
H. Korelitz, for the plaintiff.
S. Tangusso, for the defendant.
As was said in Kay v. Audet, 306 Mass. 337, this Division "spends no time in the elucidation of matters not deemed by those in interest as worthy of their own reasoning faculties.” C. v. Dyer, 243 Mass. 472, 508.
There being no prejudicial error in the denial of the defendant’s requests for rulings, the report is to be dismissed.